Citation Nr: 1648297	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court).  It originally came before the Board on appeal from a March 2011 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for bilateral hearing loss.  The matter was previously before the Board in June 2014, when another Veterans Law Judge (VLJ) denied the claim.  The Veteran appealed the June 2014 Board decision to the Court resulting in a February 2016 Memorandum Decision vacating the June 2014 Board decision and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.

The matter is now assigned to the undersigned VLJ, who requested an advisory medical opinion from the Veterans Health Administration (VHA) in November 2016.


FINDING OF FACT

The Veteran's bilateral hearing loss is reasonably shown to be related to active service.


CONCLUSION OF LAW

Service connection for hearing loss is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal link (nexus) between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board's June 2014 decision acknowledged the Veteran's exposure to acoustic trauma during active service.  Furthermore, it is not in dispute that the Veteran has a current hearing loss disability.  (See February 2011 VA examination).  What remains to be resolved is whether there is a nexus between the current hearing loss disability and the in-service noise exposure, which is a medical question.

The Veteran was afforded a VA audiological examination in February 2011.  The examiner reviewed the audiological examinations of record, to include several included in the Veteran's service treatment records (STRs).  The examiner opined that the Veteran's tinnitus (which he credibly reported had onset in service, and for which service connection has been granted) was at least as likely as not associated with his hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not related to service because there were no significant threshold shifts at the high frequencies during service.  The examiner noted threshold shifts in the low frequencies; however, she opined that those were not indicative of hearing loss due to acoustic trauma, but suggested middle ear dysfunction.  The examiner explained that she did not have sufficient expertise to provide a nexus opinion with respect to middle ear dysfunction.

In its January 2016 Memorandum Decision, the Court determined that the Board erred by relying on the February 2011 VA examination report to deny the Veteran's claim.  Specifically, the Court found that VA should have sought an opinion "from a qualified examiner with respect to the low threshold shifts in service and the relationship, if any, to the appellant's current condition."  

Pursuant to the Court's Memorandum Decision, the Board obtained a VHA opinion in this matter.  In a December 2016 opinion, the VHA expert opined that while the type of hearing loss seen at separation (low frequency) is not commonly associated with acoustic trauma, such exposure can nonetheless cause hearing loss at any frequency.  The VHA expert concluded that the hearing loss seen during active service was at least as likely as not related to the Veteran's service. 

While the VHA opinion was not entirely responsive to the questions posed (i.e., the expert did not explicitly opine as to the etiology of the Veteran's current hearing loss disability), the Board finds that, when read in the context of the record as a whole, it supports a finding that the Veteran's current bilateral hearing loss disability is related to his active service.  Additionally, the February 2011 VA examiner concluded that the Veteran's tinnitus-which is service-connected-was related to his hearing loss, and her negative nexus opinion regarding hearing loss is contradicted by the VHA expert opinion (which the Board finds more probative) that the low threshold shifts seen at separation were related to in-service acoustic trauma.  Consequently, the Board finds that the evidence is at least in equipoise and that service connection is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


